                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHIRLEY V. REMMERT, et al.,                        Case No. 18-cv-02154-HSG
                                   8                    Plaintiffs,                         ORDER OF DISMISSAL
                                   9             v.

                                  10     JUDGE KARESH, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California Institution for Women, brings this pro se action pursuant

                                  14   to 42 U.S.C. § 1983. On June 19, 2018, the Court dismissed this action without prejudice for

                                  15   failure to respond to the Court’s order directing her either to perfect her in forma pauperis

                                  16   application or pay the filing fee, and for failure to prosecute under Rule 41(b) of the Federal Rules

                                  17   of Civil Procedure. Dkt. Nos. 8, 9. On August 29, 2018, the Court vacated the dismissal and

                                  18   judgment, and reopened this case because Plaintiff perfected her in forma pauperis application.

                                  19   Dkt. No. 17. The Court now screens Plaintiff’s complaint (Dkt. No. 1) pursuant to 28 U.S.C. §

                                  20   1915A. For the reasons set forth below, this action is DISMISSED with prejudice.

                                  21                                              DISCUSSION

                                  22   A.     Standard of Review

                                  23          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  24   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  25   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  26   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  27   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  28   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police
                                   1   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                   2          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   3   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   4   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   5   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   6   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   7   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   8   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   9   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                  10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  11   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570. All or part

                                  12   of a complaint filed by a prisoner may therefore be dismissed sua sponte if the prisoner’s claims
Northern District of California
 United States District Court




                                  13   lack an arguable basis in either law or in fact. This includes claims based on legal conclusions that

                                  14   are untenable (e.g., claims against defendants who are immune from suit), as well as claims based

                                  15   on fanciful factual allegations (e.g., fantastic or delusional scenarios). See Neitzke v. Williams,

                                  16   490 U.S. 319, 327–28 (1989); see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). The

                                  17   Supreme Court has held that because 28 U.S.C. § 1915 gives courts the authority to pierce the veil

                                  18   of a complaint’s factual allegations, a court is not bound to accept without question the truth of the

                                  19   plaintiff’s allegations in that a court may dismiss a claim as factually frivolous when the facts

                                  20   alleged rise to the level of the irrational or wholly incredible, whether or not there are judicially

                                  21   noticeable facts available to contradict them. Denton v. Hernandez, 504 U.S. 25, 32 (1992).

                                  22          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  23   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  24   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  25   Atkins, 487 U.S. 42, 48 (1988).

                                  26   B.     Background

                                  27          In order to provide context for the Court’s screening analysis, the Court recounts Plaintiff’s

                                  28   history with this Court and the allegations made in this and prior actions.
                                                                                           2
                                   1          Plaintiff alleges that she has suffered greatly due to a conspiracy that started in 1970 and

                                   2   continues to this day. She alleges that family members, government officials, state court judges,

                                   3   state agency officials, medical personnel, and violent gangs have conspired to deprive, or have

                                   4   deprived, Plaintiff, her mother Julia C. Venoya, and her daughter Eva Al-Zaghari of real estate and

                                   5   other assets. Plaintiff alleges that the co-conspirators orchestrated the following events in order to

                                   6   achieve their objective: caused Julia to suffer battery and in-home invasions, to be subjected to

                                   7   radioactive iodine treatment, to be kidnapped, to be falsely diagnosed with schizophrenia, and to

                                   8   contract cancer symptoms; the deaths of the family members who were in line to inherit from

                                   9   Patricia King, Julia’s sister; a home invasion in 1990 targeting Eva and resulting in Eva being

                                  10   gang-raped and having her eggs extracted; Eva’s marriage to Hisham Al-Zaghari; Hisham’s efforts

                                  11   to destabilize Plaintiff’s family at the direction of Israeli agents; Hisham causing Eva to develop

                                  12   diabetes; the theft of Eva’s child by social workers; Eva and Julia’s commitment to institutional
Northern District of California
 United States District Court




                                  13   care facilities; Plaintiff being convinced of misdemeanor counts related to her efforts to release

                                  14   Eva and Julia from institutional care; and restraining orders issued against Plaintiff that prevent

                                  15   her from contacting Eva. See Dkt. No. 1 at 5–22.

                                  16          Plaintiff has filed numerous actions in the Northern District of California related to these

                                  17   alleged events. See, e.g., Al-Zaghari, et al. v. Breese, C No. 3:01-cv-01154-CRB; Venoya v.

                                  18   Remmert, C No. 4:06-cv-06709-CW; Venoya v. Remmert, et al., C No. 4:07-mc-80117-CW;

                                  19   People of the State of California v. Remmert, C No. 4:07-mc-80155-CW; Al-Zaghari, et al. v.

                                  20   Bresee, C No. 3:01-cv-01154-CRB; Remmert v. Pfeiffer, C No. 3:07-cv-00824-CRB; Remmert v.

                                  21   Pfeiffer, 3:07-cv-00825-CRB; Remmert v. Munks, et al., C No. 3:07-cv-03825-CRB; Remmert v.

                                  22   Munks et al., C No. 3:07-cv-03826-CRB; Remmert, et al. v. Sanchez, et al., 3:07-cv-03827-CRB;

                                  23   Remmert v. Sanchez, et al., 3:07-cv-03828-CRB; Remmert v. Lee, et al., No. 3:17-cv-03856-CRB.

                                  24   In 2001, Chief Judge Marilyn Hall Patel deemed Plaintiff a vexatious litigant and barred Plaintiff

                                  25   from filing any complaints, pleadings, or other papers without a prefiling order of the court

                                  26   regarding inter alia Eva’s conservatorship, the restraining order barring Plaintiff from contacting

                                  27   Eva, custody of Eva’s son (Plaintiff’s minor grandson), or the state court proceedings related to

                                  28   these issues. See Al-Zaghari, et al. v. Al-Zaghari, et al., Case No. C 01-2870 MHP, Dkt. No. 8
                                                                                         3
                                   1   (Order, Aug. 15, 2001); Remmert v. San Mateo Cty. Sup. Ct., et al., Case No. C 07-80085 WHA,

                                   2   Dkt. No. 1 (Order, Apr. 4, 2007); Remmert v. United States, 670 Fed Appx. 584 (9th Cir. 2016)

                                   3   (affirming district court order denying Plaintiff leave to file complaint pursuant to vexatious

                                   4   litigant order). In 2013, the United States Supreme Court found that Plaintiff had repeatedly

                                   5   abused the Supreme Court’s process, and directed future petitions filed by Plaintiff in noncriminal

                                   6   matters not be accepted unless the filing was in the appropriate format and accompanied by the

                                   7   requisite filing fee. Remmert v. San Mateo Cty. Public Guardian, 134 S. Ct. 190 (2013).

                                   8   C.     Complaint

                                   9          Plaintiff brings this action on behalf of herself, her daughter Eva D. Al-Zaghari, whom

                                  10   Remmert identifies as a nominal plaintiff, and the estate of Julia C. Venoya. The complaint names

                                  11   twenty-one defendants: San Mateo County Superior Court Judge Karesh; San Mateo County

                                  12   Superior Court Judge George A. Miram; San Mateo County Superior Court Judge Donald Ayoob;
Northern District of California
 United States District Court




                                  13   San Mateo County Superior Court Judge Elizabeth K. Lee; San Mateo County; Deputy District

                                  14   Attorney Tara Heumann; Deputy County Counsel Peter Finick; Adult Protective Services Social

                                  15   Worker Diane Wilson; Adult Protective Services Deputy Public Guardian – Supervisor Marcelle

                                  16   Moon; Psychiatrist Rex Adamson; Custodial Contractor Lonny Davis; Linda Blackwell; Roland

                                  17   Blackwell; Jocelyn Beale; Joanne Anderson; Delilah Blackwell; Lan Blackwell; Estate of Patricia

                                  18   C. King; Roland Blackwell, as successor trustee of the P.C. King Trust of September 24, 1990;

                                  19   Jocelyn Beale, as successor trustee of the P.C. King Trust of September 24, 1990; and State of

                                  20   California Prisons Alternative Custody Program Director Ms. Valentine. The complaint alleges

                                  21   that, as part of the ongoing conspiracy against Plaintiff, Defendants have orchestrated various

                                  22   actions in order to have Plaintiff falsely convicted for elder abuse with respect to Plaintiff’s care

                                  23   for her aunt, Patricia King. Since filing the complaint, Plaintiff has filed motions seeking to add

                                  24   as defendants the following individuals whom she alleges are also involved in the conspiracy:

                                  25   Silverfarb, Daily News, ____ Zuckerberg, ______ Chan-Zuckerberg, Facebook Enterprise,

                                  26   President Trump, FBI Chief Mueller, United Consular Officer Justice Sincavage, Israeli Prime

                                  27   Minister Benjamin Netanyahu, State of California Medical Board Officers, State of California

                                  28   Superior Court Judges, San Mateo County Correctional Center (“SMCC”) Sheriff Deputy
                                                                                          4
                                   1   Vernooy, SMCC Officer Peterson, SMCC Watch Commander Kovacn, SMCC inmate Bonny

                                   2   Lady Lee, Central California Woman’s Facility (“CCWF”) RN Rodich, CCWF Psychiatrist

                                   3   Neumann, Psychiatrist Glass, California Institute for Women (“CIW”) Correctional Officer

                                   4   Sanchez, CIW Medical Unit Officer Doe, and CIW inmates Aneeshia Wise, Sheila Cooper, and

                                   5   Delian Davis. Dkt. Nos. 18, 24, 25, 30.

                                   6          In screening the complaint, the Court is mindful of Plaintiff’s litigation history. The Court

                                   7   has carefully considered Plaintiff’s allegations and finds that the allegations are legally untenable,

                                   8   frivolous, irrational, wholly incredible and based on fantastic and delusional scenarios.

                                   9          1.      Implausible Allegations

                                  10          The premise of this complaint — and Plaintiff’s prior legal actions — is that Plaintiff is the

                                  11   subject of a decades-long, far-ranging conspiracy between, inter alia, government officials, family

                                  12   members, and foreign politicians. Seemingly every negative event in Plaintiff’s life is the result of
Northern District of California
 United States District Court




                                  13   this conspiracy, and Plaintiff casts ordinary events (a marriage, a visit by a social worker, a car

                                  14   accident, a gift of candy) as suspicious acts engineered to further the conspiracy. Prior courts have

                                  15   dismissed actions alleging injuries from this alleged conspiracy. See, e.g., Al-Zaghari, et al. v. Al-

                                  16   Zaghari, et al., C No. 01-2870 MHP (Order, May 5, 2009). The allegations in the complaint are

                                  17   frivolous, irrational and implausible, and the Court DISMISSES the complaint on this basis. See

                                  18   Neitzke, 490 U.S. at 327–28 (section 1915(d) accords judges authority to dismiss claims

                                  19   describing fantastic or delusional scenarios). Like several prior courts, this Court will not

                                  20   entertain claims arising out of, or relating to, the alleged conspiracy.

                                  21          2.      Injuries to Third Parties

                                  22          Plaintiff lacks standing to seek redress for many of the causes of action listed. Plaintiff

                                  23   brings this action on behalf of herself, Eva, and Julia’s estate but there is no indication that either

                                  24   Eva or Julia’s estate has joined in this suit. Also, many of the injuries alleged are injuries to

                                  25   Patricia and not to Plaintiff. For example, the complaint alleges that Defendants fed Patricia food

                                  26   that made her ill; allowed a handyman to commit battery upon Patricia; tried to sell Patricia’s

                                  27   home; and interfered with Patricia’s business interests in the Philippines. As a general matter, the

                                  28   prudential limitations of standing require inter alia that a plaintiff assert her own rights, rather
                                                                                          5
                                   1   than rely on the rights or interests of third parties. See Estate of McKinney v. United States, 71

                                   2   F.3d 779, 782 (9th Cir. 1995); see also Powers v. Ohio, 499 U.S. 400, 410 (1991) (ordinarily

                                   3   plaintiff does not have standing to complain about deprivations of constitutional rights of others).

                                   4          3.      State Court Judge Defendants

                                   5          Plaintiff has named as defendants four state court judges — San Mateo County Superior

                                   6   Court Judge Karesh; San Mateo County Superior Court Judge George A. Miram; San Mateo

                                   7   County Superior Court Judge Donald Ayoob; and San Mateo County Superior Court Judge

                                   8   Elizabeth K. Lee — and alleges that these defendants have violated her rights under both state and

                                   9   federal law (first through twenty-third causes of action). Plaintiff has implausibly characterized

                                  10   routine court rulings and proceedings as civil rights violations and/or as acts of persecution in

                                  11   furtherance of a wide-ranging conspiracy. Further, even setting aside the implausibility of

                                  12   Plaintiff’s allegations, all the actions identified are actions taken by the state court judge
Northern District of California
 United States District Court




                                  13   defendants in their judicial capacity, such as denying discovery; issuing an emergency protective

                                  14   order; issuing an arrest warrant; limiting the scope of the issues before the court; and cancelling a

                                  15   scheduled hearing and holding discussions in chambers. Dkt. No. 1 at 23–33. Judges are

                                  16   absolutely immune from civil liability for damages for acts performed in their judicial capacities.

                                  17   See Pierson v. Ray, 386 U.S. 547, 553–55 (1967) (judges immune from liability for damages for

                                  18   acts committed within their judicial discretion; immunity extends to suits under 42 U.S.C. § 1983).

                                  19   Nor do Plaintiff’s conclusory allegations that the state court judge defendants acted maliciously or

                                  20   that they abused their discretion render her claims cognizable. Bell Atlantic Corp., 550 U.S. at

                                  21   555 (formulaic recitation of elements of cause of action insufficient to raise right to relief above

                                  22   speculative level); Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (judge is not “deprived of

                                  23   immunity because the action he took was in error, was done maliciously, or in excess of his

                                  24   authority; rather, he will be subject to liability only when he has acted in the clear absence of all

                                  25   jurisdiction.”) (internal quotation marks and citation omitted); see also Mireles v. Waco, 502 U.S.

                                  26   9, 11 (1991) (judicial immunity not overcome by allegations of bad faith or malice).

                                  27   //

                                  28   //
                                                                                           6
                                   1           4.      Claim against Deputy District Attorney Tara Heumann Regarding March 29,
                                                       2017 Meeting
                                   2

                                   3           Plaintiff alleges that DDA Heumann violated her civil rights when she lied about a March

                                   4   29, 2017 in-chambers meeting. Dkt. No. 1 at 34. A state prosecuting attorney enjoys absolute

                                   5   immunity from liability under 42 U.S.C. § 1983 for her conduct in “pursuing a criminal

                                   6   prosecution” insofar as she acts within her role as an “advocate for the State” and her actions are

                                   7   “intimately associated with the judicial phase of the criminal process.” Imbler v. Pachtman, 424

                                   8   U.S. 409, 430–31 (1976). As discussed supra, Plaintiff implausibly characterizes a routine court

                                   9   procedure (an in-chambers meeting) as a civil rights violation and an act of persecution in

                                  10   furtherance of a wide-ranging conspiracy. As alleged, DDA Heumann’s actions with respect to

                                  11   the in-chambers meeting were “intimately associated with the judicial phase of the criminal

                                  12   process” and are entitled to absolute immunity. Id. at 424 (judgments made in “deciding which
Northern District of California
 United States District Court




                                  13   suits to bring and . . . conducting [these suits] in court” constitutes prosecutorial activity).

                                  14           5.      Claims Pursuant to Racketeer Influenced and Corrupt Organizations Act, 18
                                                       U.S.C. §§ 1961–1968 (“RICO”)
                                  15
                                               In her twenty-eighth through sixtieth causes of action and her sixty-sixth through seventy-
                                  16
                                       second causes of action, Plaintiff alleges that defendants Linda Blackwell, Roland Blackwell,
                                  17
                                       Delilah Blackwell, Jocelyn Beale, Joanne Anderson, all of whom are her maternal cousins, and
                                  18
                                       defendant Lan Blackwell, Roland Blackwell’s wife (collectively, the RICO Defendants) violated
                                  19
                                       RICO when they conspired to rob Plaintiff of her family connection to her aunt, Patricia King, and
                                  20
                                       conspired to have King die at the RICO Defendants’ convenience so that they could sell King’s
                                  21
                                       house. Dkt. No. 1 at 37–60. Plaintiff’s allegations do not state cognizable RICO claims. To state
                                  22
                                       a civil RICO claim, a plaintiff must allege (1) conduct (2) of an enterprise (3) through a pattern (4)
                                  23
                                       of racketeering activity (5) causing injury to the plaintiff’s business or property. Ove v. Gwinn,
                                  24
                                       264 F.3d 817, 825 (9th Cir. 2001) (citing 18 U.S.C. § 1964(c)). To demonstrate injury for RICO
                                  25
                                       purposes, a plaintiff must show proof of concrete financial loss, and not mere injury to a valuable
                                  26
                                       intangible property interest. Personal injuries are not compensable under RICO. Id. Civil rights
                                  27
                                       violations and injury to reputation do not fall within the statutory definition of “racketeering
                                  28
                                                                                           7
                                   1   activity” and fail to state a RICO claim. See Bowen v. Oistead, 125 F.3d 800, 806 (9th Cir. 1997).

                                   2   At a minimum, Plaintiff has not alleged a plausible enterprise, and the injuries described are to the

                                   3   properties and businesses owned by third parties.

                                   4          6.      Vexatious Litigant Order

                                   5          At least two of Plaintiff’s causes of actions are barred by the vexatious litigant order. The

                                   6   twentieth cause of action solely challenges Al-Zaghari’s conservatorship and treatment, and the

                                   7   twenty-fifth cause of action, although framed as a First Amendment claim, challenges Al-

                                   8   Zaghari’s conservatorship.

                                   9                                             CONCLUSION

                                  10          For the foregoing reasons, the Court DISMISSES this action with prejudice. All pending

                                  11   motions are DENIED as moot. The Clerk is directed to close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 3/14/2019

                                  14                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         8
